            Case 1:20-cv-01741-RA Document 8 Filed 07/14/20 Page 1 of 1



                                                                USDC-SDNY
 UNITED STATES DISTRICT COURT
                                                                DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                                DOC#:
 PAMELA WILLIAMS, on behalf of herself                          DATE FILED: 7/14/2020
 and all others similarly situated,

                             Plaintiff,
                                                                   20-CV-1741 (RA)
                        v.                                              ORDER
 LORAC COSMETICS, LLC,

                             Defendant.

 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on February 27, 2020, Dkt. 2, and served Defendant on March

 20, Dkt. 6. Defendant’s response to the complaint was due no later than April 10. Id. Defendant

 did not appear nor respond to the complaint. Therefore, on June 19, the Court ordered Plaintiff

 that if she intends to move for a default judgment, she shall do so no later than July 2. Dkt. 7.

 To date, Plaintiff has not done so.

         Accordingly, no later than July 17, 2020, Plaintiff shall inform the Court whether she

 intends to move for a default judgment against Defendant. If Plaintiff does not move for a

 default judgment or respond to this Order, the Court will dismiss this action for failure to

 prosecute under Federal Rule of Civil Procedure 41(b).

 SO ORDERED.

Dated:    July 14, 2020
          New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
